department of the treasury internal_revenue_service washington d c date number release date cc el gl br2 gl-611465-98 uilc memorandum for district_counsel from joseph w clark acting chief branch general litigation subject this memorandum responds to your request for advice dated date this document is not to be cited as precedent legend taxpayer x amount a date a year year year year year year year year date b date c date d date e date f date g date h gl-611465-98 issue whether an offer_in_compromise which has been terminated by the service due to a taxpayer’s default can later be reinstated by the service conclusion once an offer_in_compromise has been terminated for default by the taxpayer the service lacks the authority to reinstate the agreement background on date a the service accepted two separate offers in compromise from taxpayer x taxpayer one for the years year to year and one for the years year and year the earlier liabilities were incurred jointly with his deceased spouse the taxpayer made timely payments of amount a as agreed each offer_in_compromise contained the standard language in which the taxpayer promised to comply with all provisions of the internal_revenue_code relating to the filing of returns and payment of taxes for five years following acceptance of the offer see form_656 offer_in_compromise item d the taxpayer’s year and year income_tax returns were due to be filed august year as a result of an automatic_extension and april year respectively in october year the service_center asked that the taxpayer’s failure_to_file those returns be investigated by the field an offer_in_compromise oic specialist was assigned to the case as was the practice in these kinds of cases the oic specialist contacted the taxpayer in an attempt to secure the returns prior to declaring the compromise_agreement to be in default on date b the oic specialist sent a letter to the taxpayer requesting the unfiled returns the letter reminded the taxpayer that failing to file returns constituted default and asked that the taxpayer submit the returns by date c or contact the district immediately no response was received on date d the taxpayer was sent a letters stating that the compromise agreements had been terminated on the date d letters incorrectly stated that the compromise was being terminated for failure to return a refund for the year tax_year as was required by the compromise_agreement see form_656 offer_in_compromise item g however this error did not invalidate the termination there is no question that the taxpayer received actual notice of the reasons the compromise was in default furthermore under the terms of the compromise the service need not give notice to act on default of the agreement see id at item o see also 372_f2d_352 3d cir stating that government is not required to issue warning shot before taking action on defaulted compromise_agreement gl-611465-98 date e taxpayer’s current wife called to inquire about the status of the compromises and to promise that the returns were forthcoming the oic specialist stated that the compromises would be reinstated if the returns were filed by date f the oic specialist then called the service_center and was told that no action would be taken while they awaited receipt of the missing returns those returns were received by the oic specialist on date g on date h the oic specialist sent the taxpayer a letter indicating that the compromise agreements had been reinstated subsequently the service center’s oic unit concluded that because termination letters had been sent the compromises could not legally be reinstated that conclusion was based upon advice previously given by this office you have asked that we reconsider the question of whether a terminated offer_in_compromise can be reinstated discussion a compromise under sec_7122 of the internal_revenue_code i r c or code is recognized as a contract see 372_f2d_352 3d cir 303_f2d_1 5th cir as such the compromise_agreement is subject_to judicial interpretation using generally accepted contract principles your memorandum states that the present case requires an examination and application of the law of rescission of contracts we do not agree that rescission is the issue rescission is defined broadly as canceling nullifying or avoiding a contract see eg black’s law dictionary 6th ed however there is some disagreement as to the scope of that term in contract law some authorities use the term to describe only cases of mutual agreement to discharge the parties’ obligations under the contract see 5a corbin on contracts sec_1236 supp woodruff v mcclellan p 2d wash while others also apply the term to situations where the contract authorizes unilateral cancellation upon the occurrence of specific events see 17a am jur 2d contracts et seq on one point however all authorities appear to be in agreement a rescission only takes place when a contract is undone from the beginning placing both parties in the same position they would occupy had they never entered into the contract see id at 17a c j s contracts sec_385 in nebco associates v united_states cl_ct the claims_court discussed the confusion regarding the use of the term rescission that court distinguished between rescission by agreement and rescission which sometimes refers to a power of avoidance arising from fraud or mutual mistake id use of the term rescission to refer to a unilateral power to cancel a contract finds its roots in the concept that fraud or mistake supports a finding of implied consent by the other party see dooley v stillson a r i gl-611465-98 27_fedclaims_805 aff’d 16_f3d_1197 fed cir brannock v fletcher s e 2d n c an offer_in_compromise can only be rescinded if there was a mutual mistake as to a material fact or there was a misrepresentation by one of the parties to the agreement sec_301_7122-1t d irm action taken by the service in response to a failure to meet the compliance provisions of item d of form_656 is not a rescission the parties are not returned to their former positions as they would be in a rescission the service in response to the taxpayer’s breach of the agreement applies the funds remitted in compromise to the underlying tax_liabilities and takes action to collect the balance administratively or through filing a suit service procedures term this action a termination of the agreement see irm upon breach of a contract the non-breaching party may cease performance and sue for damages or seek other remedies allowed by law see 973_f2d_1548 fed cir in the offer_in_compromise context the agreement clearly spells out that the service may without notice to the taxpayer take action to collect either the unpaid compromise amount or the full amount of the underlying liability see form_656 item o although no notice to the taxpayer is required before commencing action notice is generally given in the form of a termination letter this practice has the benefit of showing with certainty that the service regards the agreement as terminated and establishes the date on which the termination takes effect we conclude that the service terminated the offers in compromise on date d as evidenced by the letters of that date sent to the taxpayer you cite the proposition that a rescinded contract can be reinstated by mutual agreement of the parties the difference between rescission and termination of a contract in response to default illustrates why reinstatement is not such a simple matter in this case as stated above the parties to a rescinded contract are restored to their former positions they are then free to reinstate the contract through an exchange of the same promises that formed consideration for the original contract such an act is indistinguishable from forming a new contract in the context of termination of a defaulted contract however one party or another may have partially or fully performed under the contract as such the promise they receive from the other party in reviving the contract may be considered gratuitous-not supported by any consideration flowing in return a contract must be supported by consideration to be valid and legally enforceable c j s contracts sec_71 see 945_f2d_1568 fed cir in this case the service would revive the compromise_agreement in return for current and future compliance with applicable provisions of the internal_revenue_code acts the taxpayer was already legally obligated to perform a promise to gl-611465-98 perform on a pre-existing legal_obligation cannot be consideration for a contract see 17a am jur 2d contracts sec_144 for offers in compromise consideration is found in the potential for mutual concessions which exists after doubt as to liability or collectibility has been established see op att gen xiii-47-7138 date such concessions form the bases for compromise and these bases have been incorporated into the regulations delineating the authority of the service to compromise tax_liabilities see sec_301_7122-1t b see also sec_301_7122-1t b providing additional authority where compromise would promote effective tax_administration thus even if contract law would allow the compromise to be reinstated we question whether the service has the authority to reinstate a compromise absent a finding that one of the bases in the regulation is present based on the foregoing we stand by our prior advice that a terminated offer_in_compromise cannot be reinstated the reinstatement essentially forms a new agreement between the taxpayer and the service as such it must be executed in accordance with accepted principles of contract law furthermore because the service’s authority to compromise is circumscribed by the code and treasury regulations a new agreement requires a finding that there is an authorized basis for compromise hazards other considerations gl-611465-98 if you have any questions please contact the general litigation attorney assigned to this matter at cc assistant regional_counsel gl
